


EXHIBIT 10 (j)






COMPUTER TASK GROUP, INCORPORATED


COMPENSATION ARRANGEMENTS FOR THE NAMED EXECUTIVE OFFICERS


Set forth below is a summary of the annual and incentive compensation paid by
Computer Task Group, Incorporated (the Company) to its named executive officers
(defined in Regulation S-K Item 402(a)(3)) in their current positions as of the
date of the filing of the Company's Annual Report on Form 10-K for the year
ended December 31, 2015. All of the Company's executive officers are at-will
employees whose compensation and employment status may be changed at any time at
the discretion of the Company's Board of Directors, subject only to the terms of
employment agreements, as applicable, between the Company and these executive
officers.


Effective January 1, 2016, the named executive officers are scheduled to receive
the following annual base salaries in their current positions:


 
Current Annual Salary
Clifford B. Bleustein
President and Chief Executive Officer
$
500,000


Brendan M. Harrington
Senior Vice President, Chief Financial Officer
$
314,000


John M. Laubacker
Treasurer
$
210,000


Filip J.L. Gyde (1)
Senior Vice President, General Manager, Europe
$
294,087


Arthur W. Crumlish
Senior Vice President, General Manager, Strategic Staffing Solutions
$
277,000


Peter P. Radetich
Senior Vice President, General Counsel
$
278,000





Executive officers are also eligible to receive incentive compensation each year
primarily based upon the achievement of certain targets. These targets may
include specific levels of revenue growth, gross profit, or operating income.
During 2015, Mr. Harrington also received $40,000 for his role as Interim Chief
Executive Officer, Mr. Laubacker received $20,000 for his role as Interim Chief
Financial Officer, and Mr. Gydé received $30,000 for his role as Interim
Executive Vice President of Operations. Total incentive bonuses were awarded to
the named executives for 2015 as follows:


 
2015 Bonus
Clifford B. Bleustein
$
511,065


Brendan M. Harrington
$
230,048


John M. Laubacker
$
99,586


Filip J.L. Gyde
$
137,579


Arthur W. Crumlish
$
128,149


Peter P. Radetich
$
115,179





(1)
Mr. Gyde is paid in Euros. This amount represents his base pay of 270,574 Euros
translated into U.S. dollars at the January 1, 2016 exchange rate.





